1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-10,13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, the phrase “a resistor” is indefinite as the scope of the claim is not clear and being incomplete amounting to a gap between the elements, how the resistor cooperates with the other elements of the generator because no structural connection or relationship is set forth between the claimed elements. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
In claim 6 at lines 9 and 12, the phrase “to which of the both” is indefinite as the language as set forth is not clear;
In claim 8, the phrase “a power source” is indefinite as the structure as set forth is vague; note that claim 1 already recites two power sources as shown in fig. 1 and a third power source is cited in claim 8 which reads on fig. 21; fig. 1 and fig. 21 are two different embodiments; the device claimed in cl. 8 will not work; perhaps applicant intends to delete claim 8;
In claim 9, the reference numeral in parenthesis i.e. (32) should be deleted;
In claims 13-14, the claims are depend from claim 8; examiner is unsure if applicant intends to depend these claims from cl. 11 or cl. 8.


The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

3.	Claims 1-4,11-12,15 are allowed.

4.	Claims 5-10,13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a magnetic field generator that includes a ground layer having a ground potential arranged to sandwich the upper layer coil and the lower layer coil on one surface and another surface of the substrate; high-frequency currents of opposite phases being passed through the upper layer coil and the lower layer coil, respectively, and a length per loop of the coil portion in the upper layer coil and in the coil portion in the lower layer coil is matched to one wavelength of the high-frequency current.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Yoshii et al. (2019/0079157) discloses the claimed invention except the ground layers and coil length being wavelength of the current.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858